DETAILED ACTION
This communication is responsive to the amendment filed 05/03/2022.
Allowable Subject Matter 
Claims 1-22 are allowed.
The present invention is directed a method for fitting a hearing instrument. All cited prior art, show a similar method for fitting a hearing instrument, the method comprising: generating, by a speaker included in an in-ear assembly of the hearing instrument, a sound that includes a range of frequencies; measuring, by a microphone included in the in-ear assembly of the hearing instrument, an acoustic response to the sound; classifying, by a processing system of the hearing instrument, based on the acoustic response to the sound as claimed. But the prior art fail to teach that a depth of insertion of the in-ear assembly of the hearing instrument into an ear canal of a user; and generating an indication based on the depth of insertion as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651